NOTICE
On January 22, 2008, Petitioner was definitely suspended from the practice of law for nine months. In the Matter of Hoffmeyer, 376 S.C. 221, 656 S.E.2d 376 (2008). He has now filed a petition to be reinstated.
Pursuant to Rule 33(e)(2) of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR, notice is hereby given that members of the bar and the public may file a notice of their opposition to or concurrence with the Petition for Reinstatement. Comments should be mailed to:
Committee on Character and Fitness
P.O. Box 11330
Columbia, South Carolina 29211
These comments' should be received no later than June 9, 2008.